Judge Mitchell
dissenting.
I find the intent of the General Assembly in making the 1971 amendment to G.S. 97-53(13) applicable “only to cases originating on and after July 1, 1971” to be less than clear. More importantly, however, I would hold that “pulmonary air passages” include the “oral or nasal cavities” which come within the coverage provided by the statute in 1958. In order for air to reach the lungs, it must pass through either the oral or nasal cavities and, thereby, employ them as pulmonary air passages. Courts consistently favor such liberal constructions of the provisions of the Workmen’s Compensation Act in favor of claimants. Petty v. Transport, Inc., 276 N.C. 417, 173 S.E. 2d 321 (1970). Therefore, I respectfully dissent from the opinion of the majority.